

	

		II

		109th CONGRESS

		2d Session

		S. 2281

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  Americans to age with respect and dignity by providing tax incentives to assist

		  them in preparing for the financial impact of their long-term care

		  needs.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Aging with Respect and Dignity Act

			 of 2005.

		2.Long-term care

			 insurance or services permitted to be offered under cafeteria plans and

			 flexible spending arrangements

			(a)Cafeteria

			 plansThe last sentence of section 125(f) of the Internal Revenue

			 Code of 1986 (defining qualified benefits) is amended by inserting before the

			 period at the end ; except that such term shall include the payment of

			 premiums for any qualified long-term care insurance contract (as defined in

			 section 7702B) to the extent the amount of such payment does not exceed the

			 eligible long-term care premiums (as defined in section 213(d)(10)) for such

			 contract.

			(b)Flexible

			 spending arrangementsSo much of section 106(c) of such Code as

			 precedes paragraph (2) thereof is amended to read as follows:

				

					(c)Rules relating

				to long-Term care benefits provided through flexible spending

				arrangements

						(1)In

				generalFor purposes of subsection (a), in the case of

				employer-provided coverage for qualified long-term care services provided

				through a flexible spending or similar arrangement—

							(A)such coverage

				shall be treated as provided under an accident or health plan, and

							(B)if such services

				are provided to an individual who bears a relationship described in section

				152(d)(2) (other than subparagraph (H) thereof) to the employee, such services

				shall be treated as provided to a dependent of the employee without regard to

				whether the individual is treated as a dependent of the employee under section

				152(a).

							.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			3.Deduction for

			 contributions to Long-Term Care Accounts

			(a)In

			 generalPart VII of subchapter B of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to additional itemized deductions for

			 individuals) is amended by redesignating section 224 as section 225 and by

			 adding at the end the following new section:

				

					224.Long-Term Care

				Accounts

						(a)Deduction

				allowedIn the case of an individual, there shall be allowed as a

				deduction for the taxable year an amount equal to the aggregate amount paid in

				cash during such taxable year by or on behalf of such individual to a long-term

				care account with respect to which the individual is the account

				beneficiary.

						(b)Limitations

							(1)Dollar

				limitation

								(A)In

				generalThe aggregate amount allowable as a deduction under

				subsection (a) for any taxable year with respect to any individual shall not

				exceed $5,000.

								(B)Inflation

				adjustmentIn the case of any taxable year beginning in a

				calendar year after 2007, the $5,000 amount under subparagraph (A) shall be

				increased by an amount equal to—

									(i)such dollar

				amount, multiplied by

									(ii)the medical care

				cost adjustment under section 213(d)(10)(B)(ii) for the calendar year in which

				the taxable year begins, determined by substituting 2006 for

				1996 in subclause (II) thereof.

									If any

				amount as adjusted under the preceding sentence is not a multiple of $10, such

				amount shall be rounded to the next lowest multiple of $10.(2)Denial of

				deduction to dependentsNo deduction shall be allowed under this

				section with respect to any individual with respect to whom a deduction under

				section 151 is allowable to another taxpayer for a taxable year beginning in

				the calendar year in which the individual's taxable year begins.

							(c)Long-Term Care

				AccountFor purposes of this section, the term long-term

				care account means a trust which is created or organized in the United

				States for the exclusive benefit of the individual who is the account

				beneficiary of the trust and members of the individual's family and which is

				designated (in such manner as the Secretary shall prescribe) at the time of the

				establishment of the trust as a long-term care account, but only if the written

				governing instrument creating the trust meets the following

				requirements:

							(1)Except in the case

				of a qualified rollover contribution described in subsection (e)(5)—

								(A)no contribution

				will be accepted unless it is in cash, and

								(B)contributions will

				not be accepted for the calendar year in excess of the limit specified in

				subsection (b)(1).

								(2)The trustee is a

				bank (as defined in section 408(n)), an insurance company (as defined in

				section 816), or another person who demonstrates to the satisfaction of the

				Secretary that the manner in which that person will administer the trust will

				be consistent with the requirements of this section or who has so demonstrated

				with respect to any individual retirement plan.

							(3)No part of the

				trust assets will be invested in life insurance contracts.

							(4)The interest of an

				individual in the balance of his account is nonforfeitable.

							(5)The assets of the

				trust shall not be commingled with other property except in a common trust fund

				or common investment fund.

							(d)Tax treatment of

				accounts

							(1)In

				generalA long-term care account shall be exempt from taxation

				under this subtitle. Notwithstanding the preceding sentence, such account shall

				be subject to the taxes imposed by section 511 (relating to imposition of tax

				on unrelated business income of charitable organizations).

							(2)Account

				terminationsRules similar to the rules under paragraphs (2) and

				(4) of section 408(e) shall apply to long-term care accounts, and any amount

				treated as distributed under such rules shall be treated as not used to pay for

				qualified long-term care expenses.

							(e)Tax treatment

				of distributions

							(1)Amounts used

				for qualified long-term care expensesAny amount paid or

				distributed out of a long-term care account which is used exclusively to pay

				qualified long-term care expenses of the account beneficiary or any member of

				the beneficiary's family shall not be includible in gross income.

							(2)Inclusion of

				amounts not used for qualified long-term care expensesAny amount

				paid or distributed out of a long-term care account which is not used

				exclusively to pay the qualified long-term care expenses of the account

				beneficiary or any member of the beneficiary's family shall be included in the

				gross income of such beneficiary.

							(3)Excess

				contributions returned before due date of return

								(A)In

				generalIf any excess contribution is contributed for a taxable

				year to any long-term care account of an individual, paragraph (2) shall not

				apply to distributions from the long-term care accounts of such individual (to

				the extent such distributions do not exceed the aggregate excess contributions

				to all such accounts of such individual for such year) if—

									(i)such distribution

				is received by the individual on or before the last day prescribed by law

				(including extensions of time) for filing such individual's return for such

				taxable year, and

									(ii)such

				distribution is accompanied by the amount of net income attributable to such

				excess contribution.

									Any net

				income described in clause (ii) shall be included in the gross income of the

				individual for the taxable year in which it is received.(B)Excess

				contributionFor purposes of subparagraph (A), the term

				excess contribution means any contribution (other than a

				rollover contribution described in paragraph (5)) which is not deductible under

				this section.

								(4)Additional tax

				on distributions not used for qualified long-term expenses

								(A)In

				generalThe tax imposed by this chapter on the account

				beneficiary for any taxable year in which there is a payment or distribution

				from a long-term care account of such beneficiary which is includible in gross

				income under paragraph (2) shall be increased by 10 percent of the amount which

				is so includible.

								(B)Exception for

				disability or deathSubparagraph (A) shall not apply if the

				payment or distribution is made after the account beneficiary becomes disabled

				within the meaning of section 72(m)(7) or dies.

								(5) Rollover

				contribution

								(A)In

				generalAn amount is a rollover contribution described in this

				paragraph if it meets the requirements of subparagraphs (B) and (C).

								(B)Payment to

				other accountParagraph (2) shall not apply to any amount paid or

				distributed from a long-term care account to the account beneficiary to the

				extent the amount received is paid into a long-term care account for the

				benefit of such beneficiary not later than the 60th day after the day on which

				the beneficiary receives the payment or distribution.

								(C)LimitationThis

				paragraph shall not apply to any amount described in subparagraph (B) received

				by an individual from a long-term care account if, at any time during the

				1-year period ending on the day of such receipt, such individual received any

				other amount described in subparagraph (B) from a long-term care account which

				was not includible in the individual's gross income because of the application

				of this paragraph.

								(6)Coordination

				with medical expense deductionFor purposes of determining the

				amount of the deduction under section 213, any payment or distribution out of a

				long-term care account for qualified long-term care expenses shall not be

				treated as an expense paid for medical care.

							(7)Transfer of

				account incident to divorceThe transfer of an individual's

				interest in a long-term care account to an individual's spouse or former spouse

				under a divorce or separation instrument described in subparagraph (A) of

				section 71(b)(2) shall not be considered a taxable transfer made by such

				individual notwithstanding any other provision of this subtitle, and such

				interest shall, after such transfer, be treated as a long-term care account

				with respect to which such spouse is the account beneficiary.

							(8)Treatment after

				death of account beneficiary

								(A)Treatment if

				designated beneficiary is spouseIf the account

				beneficiarys surviving spouse acquires such beneficiarys

				interest in a long-term care account by reason of being the beneficiary of such

				account at the death of the account beneficiary, such account shall be treated

				as if the spouse were the account beneficiary.

								(B)Other

				cases

									(i)In

				generalIf, by reason of the death of the account beneficiary,

				any person acquires the account beneficiary's interest in a long-term care

				account in a case to which subparagraph (A) does not apply—

										(I)such account

				shall cease to be a long-term care account as of the date of death, and

										(II)an amount equal

				to the fair market value of the assets in such account on such date shall be

				includible in such person's gross income for the taxable year which includes

				such date if such person is not the estate of such beneficiary, or shall be

				includible in such beneficiary's gross income for the last taxable year of such

				beneficiary if such person is the estate of such beneficiary.

										(ii)Special

				rules

										(I)Reduction of

				inclusion for predeath expensesThe amount includible in gross

				income under clause (i) by any person (other than the estate) shall be reduced

				by the amount of qualified long-term care expenses which were incurred by the

				decedent before the date of the decedent's death and paid by such person within

				1 year after such date.

										(II)Deduction for

				estate taxesAn appropriate deduction shall be allowed under

				section 691(c) to any person (other than the decedent or the decedent's spouse)

				with respect to amounts included in gross income under clause (i) by such

				person.

										(9)Gift tax

				exceptionA distribution to a member of the account beneficiary's

				family which is not includible in gross income under paragraph (1) shall in no

				event be treated as a taxable gift for purposes of chapters 12 and 13.

							(10)Operating

				rulesFor purposes of applying section 72—

								(A)to the extent

				provided by the Secretary, all long-term care accounts of which an individual

				is an account beneficiary shall be treated as one account,

								(B)except to the

				extent provided by the Secretary, all distributions during a taxable year shall

				be treated as one distribution, and

								(C)except to the

				extent provided by the Secretary, the value of the contract, income on the

				contract, and investment in the contract shall be computed as of the close of

				the calendar year in which the taxable year begins.

								(f)Definitions and

				special rulesFor purposes of this section—

							(1)Account

				beneficiaryThe term account beneficiary means the

				individual on whose behalf the long-term care account was established.

							(2)Qualified

				long-term care expensesThe term qualified long-term care

				expenses means any amount paid or incurred—

								(A)for premiums for

				any qualified long-term care insurance contract (as defined in section 7702B)

				to the extent the amount of such payment does not exceed the eligible long-term

				care premiums (as defined in section 213(d)(10)) for such contract, or

								(B)for qualified

				long-term care services (as defined in section 7702B(c)) unless such payment is

				not treated as paid for medical care under section 213(d)(11).

								(3)Member of the

				familyThe term member of the family means, with

				respect to any account beneficiary, an individual who bears a relationship

				described in section 152(d)(2) (other than subparagraph (H) thereof) to the

				beneficiary.

							(4)Other

				rulesRules similar to the rules described in section 223(d)(4)

				shall apply.

							(g)Custodial

				accountsFor purposes of this section, a custodial account or an

				annuity contract issued by an insurance company qualified to do business in a

				State shall be treated as a trust under this section if—

							(1)the custodial

				account or annuity contract would, except for the fact that it is not a trust,

				constitute a trust which meets the requirements of subsection (b), and

							(2)in the case of a

				custodial account, the assets of such account are held by a bank (as defined in

				section 408(n)) or another person who demonstrates, to the satisfaction of the

				Secretary, that the manner in which the person will administer the account will

				be consistent with the requirements of this section.

							For

				purposes of this title, in the case of a custodial account or annuity contract

				treated as a trust by reason of the preceding sentence, the person holding the

				assets of such account or holding such annuity contract shall be treated as the

				trustee thereof.(h)ReportsThe

				trustee of a long-term care account shall make such reports regarding such

				account to the Secretary and to the beneficiary of the account with respect to

				contributions, distributions, and such other matters as the Secretary may

				require. The reports required by this subsection shall be filed at such time

				and in such manner and furnished to such individuals at such time and in such

				manner as may be

				required.

						.

			(b)Deduction

			 allowed in determining adjusted gross incomeSection 62(a) of the

			 Internal Revenue Code of 1986 (defining adjusted gross income) is amended by

			 adding at the end the following:

				

					(21)Long-term care

				accountsThe deduction allowed by section

				224.

					

			(c)Tax on excess

			 contributions

				(1)In

			 generalSubsection (a) of section 4973 of the Internal Revenue

			 Code of 1986 (relating to tax on excess contributions to certain tax-favored

			 accounts and annuities) is amended by striking or at the end of

			 paragraph (4), by inserting or at the end of paragraph (5), and

			 by inserting after paragraph (5) the following new paragraph:

					

						(6)a long-term care

				account (as defined in section

				224(c)),

						.

				(2)Excess

			 contributionSection 4973 of such Code is amended by adding at

			 the end the following new subsection:

					

						(h)Excess

				contributions to long-term care accountsFor purposes of this

				section—

							(1)In

				generalIn the case of long-term care accounts (within the

				meaning of section 224(c)), the term excess contributions means

				the sum of—

								(A)the amount by

				which the amount contributed for the calendar year to such accounts (other than

				qualified rollover contributions (as defined in section 224(e)(5)) exceeds the

				contribution limit under section 224(b)(1), and

								(B)the amount

				determined under this subsection for the preceding calendar year, reduced by

				the excess (if any) of the maximum amount allowable as a contribution under

				section 224(b)(1) for the calendar year over the amount contributed to the

				accounts for the calendar year.

								(2)Special

				ruleA contribution which is distributed out of a long-term care

				account in a distribution to which section 224(e)(3) applies shall not be taken

				into account under paragraph

				(1).

							.

				(d)Failure to

			 provide reports on long-term care accountsParagraph (2) of

			 section 6693(a) of the Internal Revenue Code of 1986 (relating to failure to

			 provide reports on individual retirement accounts or annuities) is amended by

			 redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F),

			 respectively, and by inserting after subparagraph (C) the following new

			 subparagraph:

				

					(D)section 224(h)

				(relating to long-term care

				accounts),

					.

			(e)Conforming

			 amendmentThe table of sections for part VII of subchapter B of

			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item

			 relating to section 224 and inserting the following new items:

				

					

						Sec. 224. Long-term care

				accounts.

						Sec. 225. Cross

				reference.

					

					.

			(f)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			4.Treatment of annuity

			 and life insurance contracts with a long-term care insurance feature

			(a)Exclusion from

			 gross incomeSubsection (e) of section 72 of the Internal Revenue

			 Code of 1986 (relating to amounts not received as annuities) is amended by

			 redesignating paragraph (11) as paragraph (12) and by inserting after paragraph

			 (10) the following new paragraph:

				

					(11)Special rules

				for certain combination contracts providing long-term care

				insuranceNotwithstanding

				paragraphs (2), (5)(C), and (10), in the case of any charge against the cash

				value of an annuity contract or the cash surrender value of a life insurance

				contract made as payment for coverage under a qualified long-term care

				insurance contract which is part of or a rider on such annuity or life

				insurance contract—

						(A)the investment in the contract shall be

				reduced (but not below zero) by such charge, and

						(B)such charge shall

				not be includible in gross

				income.

						.

			(b)Tax-free

			 exchanges among certain insurance policies

				(1)Annuity

			 contracts can include qualified long-term care insurance

			 ridersParagraph (2) of section 1035(b) of such Code is amended

			 by adding at the end the following new sentence: For purposes of the

			 preceding sentence, a contract shall not fail to be treated as an annuity

			 contract solely because a qualified long-term care insurance contract is a part

			 of or a rider on such contract..

				(2)Life insurance

			 contracts can include qualified long-term care insurance

			 ridersParagraph (3) of section 1035(b) of such Code is amended

			 by adding at the end the following new sentence: For purposes of the

			 preceding sentence, a contract shall not fail to be treated as a life insurance

			 contract solely because a qualified long-term care insurance contract is a part

			 of or a rider on such contract..

				(3)Expansion of

			 tax-free exchanges of life insurance, endowment, and annuity contracts for

			 long-term care contractsSubsection (a) of section 1035 of such

			 Code (relating to certain exchanges of insurance policies) is amended—

					(A)in paragraph (1)

			 by striking contract; and inserting contract or for a

			 qualified long-term care insurance contract;,

					(B)in paragraph (2) by striking

			 contract; and inserting contract, or (C) for a qualified

			 long-term care insurance contract;, and

					(C)in paragraph (3)

			 by striking contract. and inserting contract or for a

			 qualified long-term care insurance contract..

					(4)Tax-free

			 exchanges of qualified long-term care insurance contractSubsection (a) of section 1035 of such Code

			 (relating to certain exchanges of insurance policies) is amended by striking

			 or at the end of paragraph (2), by striking the period at the

			 end of paragraph (3) and inserting ; or, and by inserting after

			 paragraph (3) the following new paragraph:

					

						(4)a qualified long-term care insurance

				contract for a qualified long-term care insurance

				contract.

						.

				(c)Treatment of

			 coverage provided as part of a life insurance or annuity contractSubsection (e) of section 7702B of such

			 Code (relating to treatment of qualified long-term care insurance) is amended

			 to read as follows:

				

					(e)Treatment of

				coverage provided as part of a life insurance or annuity contract

						(1)Coverage treated

				as contractExcept as otherwise provided in regulations

				prescribed by the Secretary, in the case of any long-term care insurance

				coverage (whether or not qualified) provided by a rider on or as part of a life

				insurance contract or an annuity contract, this title shall apply as if the

				portion of the contract providing such coverage is a separate contract.

						(2)Denial of

				deduction under section 213No deduction shall be allowed under section

				213(a) for any payment made for coverage under a qualified long-term care

				insurance contract if such payment is made as a charge against the cash value

				of an annuity contract or the cash surrender value of a life insurance

				contract.

						(3)Application of

				section 7702Section 7702(c)(2)

				(relating to the guideline premium limitation) shall be applied by increasing

				the guideline premium limitation with respect to the life insurance contract,

				as of any date—

							(A)by the sum of any

				charges (but not premium payments) against the life insurance contract’s cash

				surrender value (within the meaning of section 7702(f)(2)(A)) for coverage

				under the qualified long-term care insurance contract made to that date under

				the life insurance contract, less

							(B)any such charges

				the imposition of which reduces the premiums paid for the life insurance

				contract (within the meaning of section 7702(f)(1)).

							This

				paragraph shall not apply to any charges described in subparagraph (A) which

				are otherwise taken into account in computing the guideline premium limitation

				by reason of section 7702(f)(5)(A)(v).(4)Portion

				definedFor purposes of this subsection, the term

				portion means only the terms and benefits under a life insurance

				contract or annuity contract that are in addition to the terms and benefits

				under the contract without regard to long-term care insurance coverage.

						(5)Annuity contracts

				to which paragraph (1) does not

				applyFor purposes of this

				subsection, none of the following shall be treated as an annuity

				contract:

							(A)A trust described

				in section 401(a) which is exempt from tax under section 501(a).

							(B)A contract—

								(i)purchased by a

				trust described in subparagraph (A),

								(ii)purchased as part

				of a plan described in section 403(a),

								(iii)described in

				section 403(b),

								(iv)provided for

				employees of a life insurance company under a plan described in section

				818(a)(3), or

								(v)from an individual

				retirement account or an individual retirement annuity.

								(C)A contract

				purchased by an employer for the benefit of the employee (or the employee’s

				spouse).

							Any

				dividend described in section 404(k) which is received by a participant or

				beneficiary shall, for purposes of this paragraph, be treated as paid under a

				separate contract to which subparagraph (B)(i)

				applies..

			(d)Information

			 reporting

				(1)Subpart B of part

			 III of subchapter A of chapter 61 of such Code (relating to information

			 concerning transactions with other persons) is amended by adding at the end the

			 following new section:

					

						6050U.Charges or

				payments for qualified long-term care insurance contracts under combined

				arrangements

							(a)Requirement of

				reportingAny person who

				makes a charge against the cash value of an annuity contract, or the cash

				surrender value of a life insurance contract, which is excludable from gross

				income under section 72(e)(11) shall make a return, according to the forms or

				regulations prescribed by the Secretary, setting forth—

								(1)the amount of the aggregate of such charges

				against each such contract for the calendar year,

								(2)the amount of the

				reduction in the investment in each such contract by reason of such charges,

				and

								(3)the name, address,

				and TIN of the individual who is the holder of each such contract.

								(b)Statements to be

				furnished to persons with respect to whom information is

				requiredEvery person required to make a return under subsection

				(a) shall furnish to each individual whose name is required to be set forth in

				such return a written statement showing—

								(1)the name, address,

				and phone number of the information contact of the person making the payments,

				and

								(2)the information

				required to be shown on the return with respect to such individual.

								The

				written statement required under the preceding sentence shall be furnished to

				the individual on or before January 31 of the year following the calendar year

				for which the return under subsection (a) was required to be

				made..

				(2)Clerical

			 amendmentThe table of

			 sections for subpart B of part III of subchapter A of such chapter 61 of such

			 Code is amended by adding at the end the following new item:

					

						

							Sec. 6050U. Charges or payments for

				qualified long-term care insurance contracts under combined

				arrangements

						

						.

				(e)Treatment of

			 policy acquisition expensesSubsection (e) of section 848 of such

			 Code (relating to classification of contracts) is amended by adding at the end

			 the following new paragraph:

				

					(6)Treatment of

				certain qualified long-term care insurance contract arrangementsAn annuity or life insurance contract which

				includes a qualified long-term care insurance contract as a part of or a rider

				on such annuity or life insurance contract shall be treated as a specified

				insurance contract not described in subparagraph (A) or (B) of subsection

				(c)(1).

					.

			(f)Application to

			 other definitions and rulesSection 7702(f) of such Code

			 (relating to other definitions and special rules) is amended

				(1)in paragraph (1),

			 by inserting (other than paragraph (11) thereof) after

			 section 72(e), and

				(2)in paragraph

			 (5)(A), by striking or at the end of clause (iv), by

			 redesignating clause (v) as clause (vi), and by inserting after clause (iv) the

			 following new clause:

					

						(v)qualified

				long-term care insurance contract which is a part of or a rider on the life

				insurance contract,

				or

						.

				(g)Effective

			 dates

				(1)In

			 generalExcept as provided by paragraph (2), the amendments made

			 by this section shall apply to contracts issued before, on, or after December

			 31, 2005, but only with respect to periods beginning after such date.

				(2)Subsection

			 (b)The amendments made by

			 subsection (b) shall apply with respect to exchanges occurring after December

			 31, 2005.

				

